UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 25, 2010 Electronic Game Card, Inc. (Exact name of registrant as specified in charter) Nevada 000-25843 87-0570975 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5405 Alton Parkway, Suite A-353, Irvine, CA 92604 (Address of principal executive offices) Registrant's telephone number, including area code: 866-924-2924 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. A copy of a letter received by Electronic Game Card, Inc. on April 20, 2010 from Lee Cole regarding the circumstances of his resignation is attached hereto as Exhibit 17.3. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed with this report. 17.3 Letter from Lee Cole SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Electronic Game Card, Inc. By: /s/ Kevin Donovan Title:Chief Executive Officer April 22, 2010 2 Exhibit Index Exhibit Number Exhibit Title or Description 17.3 Letter from Lee Cole 3
